IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00181-CV
 
James E. Alm,
                                                                                    Appellant
 v.
 
Joyce Moore,
                                                                                    Appellee
 
 

From the 12th District Court
Walker County, Texas
Trial Court No. 24176
 

MEMORANDUM  Opinion





 
            Appellant James E. Alm filed a notice
of appeal on May 10, 2010.  
            Appellant now seeks a dismissal of his
appeal because he no longer wishes to pursue the appeal.  
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.1(a)(1).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed May 26, 2010
[CV06]